In an action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Queens County (Kitzes, J), entered August 26, 2002, which, upon a jury verdict in favor of the defendants and against them on the issue of liability and upon the denial of their motion pursuant to CPLR 4404 to set aside the jury verdict on the issue of liability as against the weight of the evidence, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
The jury verdict finding that the defendant driver was negligent but that his negligence was not a proximate cause of the accident was not against the weight of the evidence (see Campbell v Crimi, 267 AD2d 343 [1999]; Rubin v Pecoraro, 141 AD2d 525 [1988]). “A jury’s finding that a party was at fault but that that fault was not a proximate cause of the accident is inconsistent and against the weight of the evidence only when the issues are ‘so inextricably interwoven as to make it logically impossible to find negligence without also finding proximate cause’ ” (Schaefer v Guddemi, 182 AD2d 808, 809 [1992], quoting Rubin v Pecoraro, 141 AD2d 525, 527 [1988]). In this case, the issues were not so inextricably interwoven such that the jury’s finding was against the weight of the evidence. Santucci, J.P., McGinity, Schmidt and Adams, JJ., concur.